Citation Nr: 1229010	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of cerebrovascular accident (CVA), to include as secondary to service-connected posttraumatic stress disorder (PTSD), for the purposes of accrued benefits.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), for the purposes of accrued benefits.  

3.  Entitlement to service connection for bilateral hearing loss disability, for the purposes of accrued benefits.  

4.  Entitlement to service connection for tinnitus, for the purposes of accrued benefits.  

5.  Entitlement to an initial rating in excess of 10 percent for service-connected PTSD, for the purposes of accrued benefits.  

6.  Entitlement to a total disability evaluation for individual unemployability as due to service-connected disability (TDIU), for the purposes of accrued benefits.  

7.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel









INTRODUCTION

The Veteran had active service from February 1945 to February 1946.  He died in September 2004, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.   The case has been before the Board on a previous occasion, and was remanded in July 2009 for evidentiary development.  

The appellant appeared at a Travel Board hearing in May 2009; a transcript is of record.  The hearing was with a Veterans Law Judge who has since retired from the Board.  The appellant has indicated that she does not wish to have another hearing, and the claim is ripe for appellate review.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had claims pending for entitlement to service connection for residuals of CVA, hypertension, bilateral hearing loss disability, and tinnitus at the time of his death; the appellant filed claims for accrued benefits approximately two months after his death.  

2.  The Veteran had claims pending for entitlement to a rating in excess of 10 percent for PTSD and for a TDIU at the time of his death; the appellant filed claims for accrued benefits approximately two months after his death. 

3.  The preponderance of the evidence of record at the time of the Veteran's death in September 2004 does not show that the Veteran's CVA residuals, hypertension, bilateral hearing loss disability, or tinnitus were caused in service or were caused or aggravated by service-connected PTSD.  

4.  At the time of the Veteran's death in September 2004, the evidence of record indicated occupational and social impairment associated with mild and transient symptoms of PTSD.  

5.  At the time of the Veteran's death in September 2004, the Veteran's sole service-connected disability was PTSD at a 10 percent evaluation; the disability picture is not so unique as to suggest unemployability as a result of this condition so as to warrant referral for extraschedular consideration.  


CONCLUSIONS OF LAW

1.  Residuals of CVA were not incurred in service, did not manifest to a compensable degree within the first post-service year, and were not caused or aggravated by service-connected PTSD, for the purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.1000 (2011).

2.  Hypertension was not incurred in service, was not manifest to a compensable degree within the first post-service year, and was not caused or aggravated by service-connected PTSD, for the purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.1000 (2011).

3.  A bilateral hearing loss disability was not incurred in service for the purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.1000 (2011).

4.  Tinnitus was not incurred in service for the purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011).

5.  The criteria for an initial disability rating in excess of 10 percent for service-connected PTSD have, for the purposes of accrued benefits, not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2011).

6.  The criteria for entitlement to a TDIU, for the purposes of accrued benefits, have not been met. 38 U.S.C.A. § 501; 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16, 4.19 (2011); Moore v. Derwinski, 1 Vet. App. 356 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim. See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011). Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

With regard to the denied claims for accrued benefits, as noted in more detail below, the appellant must rely on the evidence of record (either directly or constructively) at the time of the Veteran's death in order to be successful in her claims.  There is no indication of any VA or other federal records which have not been obtained for the Veteran, and the appellant is legally precluded from providing new evidence in support of her claims for accrued benefits.  Indeed, as discussed in greater detail in the attached decision, her claims cannot be substantiated as a matter of law.  Accordingly, with respect to these claims, no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30  (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Furthermore, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

Certain chronic disorders, such as hypertension and brain hemorrhage (CVA), if manifest to a compensable degree within the first post service year, will be presumed to have been incurred in active service.  See 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Legal Criteria-Initial Rating (PTSD)

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase that rises out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered the application of a staged rating for accrued purposes, and such a rating is not warranted.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is rated pursuant to the criteria at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  Prior to his death, the Veteran initiated an appeal as to his assigned 10 percent disability rating.  The appellant appeals this for accrued purposes.  

Under DC 9411, a 10 percent disability evaluation is assigned for PTSD for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted under DC 9411 for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Legal Criteria-TDIU

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225  (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficult obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In making its determination, VA considers such factors as the extent of the service- connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

Legal Criteria-Accrued Benefits

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993). Pursuant to 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in September 2004. The appellant filed her accrued benefits claims in November 2004; thus, her claims were timely filed. Id.

Analysis

The appellant in this case contends that service connection should be established, for the purposes of accrued benefits, for residuals of cerebrovascular accident (CVA or stroke), hypertension, bilateral hearing loss disability and tinnitus.  Additionally, the appellant alleges that the Veteran is entitled to a disability rating in excess of 10 percent for PTSD and a TDIU for accrued purposes.  The Veteran filed his claim for service connection and for higher disability ratings in July 2004, which was approximately one month prior to his death.  The appellant filed a claim for accrued benefits in November 2004.  

A certificate of death reveals that the Veteran died in September 2004.  The causes of death are listed as cardiopulmonary arrest, pulmonary cancer with metastasis, chronic obstructive pulmonary disease (COPD), and "chronic smoking" (i.e. tobacco abuse).  

The service treatment records are rather minimal; however, there is no indication of other records from service which have not been obtained.  The records do not contain any indication that the Veteran experienced hypertension, CVA, bilateral hearing loss disability, or tinnitus while in active service.  Moreover, the record does also not indicate that the Veteran experienced a CVA or hypertension within the first post-service year.  Indeed, there is a dearth of evidence regarding these conditions until the time proximate to the Veteran's death, and service separation examination results noted the Veteran's blood pressure to be 112/62 and his hearing acuity to be 15/15.  Private treatment records regarding hypertension and cardiac disease date from approximately 2001 onward, with two consultations occurring prior to this in the 1990s.  

A private physician, in a letter dated in August 2004, stated that the Veteran was exposed to artillery fire while in service.  He stated that the exposure to this "caused the coronary artery disease and the hypertension that leads to heart failure."  Also, this examiner stated that the exposure to loud gunfire "did cause some middle ear damage that cause (sic) ringing and loss of hearing."  Regarding the residuals of CVA, this clinician stated that the Veteran was disabled due to stroke, and that this "could be service-related."  There are no rationales associated with these conclusions.  This same physician, whose specialty is not delineated in correspondence forwarded to VA, stated in October 2002 that the Veteran's high blood pressure was a result of exposure to combat stressors.  Again, the submitted opinion did not contain a rationale as to why such a relationship existed.  

The Board notes that the Veteran had service in combat and that as such, he is entitled to deference regarding any alleged treatment he may have experienced under those conditions (even when the record does not contain evidence of treatment).  See 38 U.S.C.A. § 1154.  In this regard, the Board concedes that the Veteran was exposed to loud artillery noises while in service, as such type of exposure would be expected in combat zones.  The Veteran had never maintained, however, that he reported pain in his ears or noticeable hearing loss to service medical personnel during his combat service.  That is, he did not assert having had treatment for a hearing loss disability or tinnitus while he was in active duty.  With respect to the other claims, the Board notes that the Veteran did not allege having treatment for hypertension, CVA, or other cardiac problems while in a combat situation.  

While there are several other letters from medical providers who treated the Veteran for various ailments, there are no other letters or opinions addressing etiology of record until the period after the Veteran's death.  Regarding other evidence which might, potentially, show a causal link between the claimed conditions and service, or, alternatively, between the conditions and service-connected PTSD, the Board notes only that the record contains two hand-written private notes from a cardiologist which establish that the Veteran had care for hypertension in 1993 and 1995.  This is almost five decades following the Veteran's separation from service under U.S. command in the Second World War, and, as noted, there is no opinion in these records addressing etiology.  

With regard to the claim for a higher rating for PTSD, the Board notes that there were vague notions of the Veteran experiencing "stress," reported by the Veteran prior to his death and by the physician who authored the October 2002 and August 2004 private medical opinions.  Additionally, another private doctor noted in August 2002 that he was treating the Veteran for PTSD; however, there was no discussion of symptoms associated with that condition at that time.  The RO, in noting the Veteran's combat history, scheduled a comprehensive VA psychiatric examination.  There are no clinical mental health treatment records available, and this report constitutes the only evidence of the severity of PTSD prior to the Veteran's death outside of the aforementioned vague complaints and notations of treatment.  The associated report of examination, dated in July 2003, noted that the Veteran complained of experiencing nightmares three times weekly due to his combat experiences.  The examiner noted the appellant's complaints of the Veteran waking from sleep and striking her out of fear that someone was trying to kill him.  The appellant informed the examiner that she had known the Veteran for five years prior to 2003, and that she was unaware of any previous psychiatric history save for the complaints of distressing episodes while sleeping.  The examiner noted the Veteran to appear depressed, and that he was in distress from physical ailments.  Insight, judgment, concentration, fund of knowledge, and intellectual functioning could not be tested.  The Veteran's spouse did note that the Veteran failed to recognize neighbors and others that "he should know."  While there was some avoidance behavior noted with respect to military events, the bulk of the Veteran's mental problems were associated with organic problems.  PTSD was diagnosed, however, and a GAF of 70 was assigned with respect to that psychiatric disability.  An organic brain syndrome, which was not service-connected, produced a GAF score of 30.  

With regard to the claim for TDIU, the Board notes that the Veteran's sole service-connected disability at the time of his death was that of PTSD, at a 10 percent rating.  The Veteran had reported not working since the 1970s; however, there is no evidence, outside of lay assertions, which link an inability to work directly to PTSD.  

The Board, in 2009, remanded these claims in concert with the claim for entitlement to service connection for the cause of the Veteran's death.  The Board noted that certain private medical records from two private hospitals were not of record.  Upon review, it does not appear as if these additional records were obtained.  Veterans, generally, as a matter of law are entitled to compliance with Board directives regarding a remand.  See Stegall v. West, 11 Vet. App. 268 (1998).   In such a case as this, however, the failure to obtain the requested records is not detrimental to the final adjudication of the claim.  Indeed, the claims for service connection, a higher rating for PTSD, and entitlement to a TDIU, are filed for accrued purposes.  For such claims, VA is limited in what it may consider to that evidence which was of record at the time of the Veteran's death.  Thus, any evidence which was received after September 2004 cannot be considered in the adjudication of the claim (with the exception of outstanding federal records, of which none have been determined to be existing prior to the Veteran's death).  As such, the failure to obtain the additional private records from the facilities identified by the Board in 2009 is, with respect to the Board's order of development, a harmless error.  Indeed, the U.S. Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, while there was no attempt to secure the records, as such records would not be beneficial to the appellant even if they were obtained, the Board can conclude that substantial compliance with Board directives occurred.  

Simply put, the record does not support a finding of entitlement to service connection for residuals of CVA, hypertension, bilateral hearing loss disability, or tinnitus based on evidence of record prior to September 2004.  While the letters of the Veteran's private physicians have been considered in addition to the lay testimony of the Veteran and his spouse, the Board must conclude that the opinions are rather cursory, broad in scope, and do not contain sufficient detail to be exceptionally probative with respect to addressing etiology.  Indeed, outside of simple sentences which make linkage between hearing loss, hypertension, and cardiovascular problems with the traumatic experience of combat, there has been no explanation as to why such disorders developed (save for asserting that the opinion is the result of a professional opinion).  The Board notes that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning exists for the conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295  (2008).  The Board is unable to conclude that the submitted opinions contain sound reasoning for their conclusions, and as noted, they are of limited probative value.  Moreover, the Veteran separated from service in the late 1940s and did not have treatment for his claimed conditions until, at the earliest, 1993 (with respect to cardiovascular complaints, and later with regard to hearing complaints).  Additionally, in an inial claim for VA benefits, dated in July 1957, the Veteran filed for entitlement to service connection for pulmonary tuberculosis, malaria residuals, a gastrointestinal disorder, and a disorder manifested by fever.  That is, in the time somewhat proximate to his discharge from service, he did not allege experiencing the disorders for which service connection was sought decades later.  Indeed, the record prior to September 2004 reflects almost half a century without complaint of cardiovascular or auditory problems.  Here, the Board notes that the passage of time without complaint may be considered when adjudicating a claim for benefits.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The only other evidence of record prior to the Veteran's death which supports a nexus between CVA, hypertension, hearing loss, tinnitus and service is the lay statements of the Veteran and his spouse.  While the Veteran is competent to report on that which comes to him through his senses, neither he nor his spouse possessed the requisite medical knowledge to address something as complex as a nexus between the claimed chronic disorders and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is noted that the evidence, to include both the lay and medical evidence of record, is potentially suggestive of a nexus between the claimed disorders and service.  If this case were simply one of entitlement to service connection during the Veteran's lifetime, a remand would be necessary to obtain a VA examination addressing etiology (with the Board being able to consider evidence regardless as to when it was submitted).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As, however, the Board is limited in its consideration to evidence of record at the time of the Veteran's death, it must observe that the only positive evidence is either so lacking in rationale as to be virtually non-probative, or, is not competent in its assertions.  Accordingly, for accrued benefits purposes, service connection cannot be granted for the claimed disorders.  

With regard to the claim for an increase in rating for PTSD and a TDIU, the Board notes that the evidence prior to the 2003 VA examination is so vague as to be useless in addressing the severity of symptoms.  While the complaints and the private medical statements do establish the existence of PTSD, they do not note how severe the condition was during the Veteran's lifetime.  The 2003 VA report summarizes the appellant's contentions regarding the Veteran thrashing and hitting at night, and recurrent nightmares were also reported.  Cognitive impairment was, however, so limited during the examination due to an unrelated organic brain disorder, that very little testing with regard to PTSD could occur.  Essentially, the examiner concluded that there were some recurrent thoughts of combat and avoidance behavior associated with PTSD, and a GAF of 70 was assigned.  Depression was noted; however, it was associated with the discomfort related to his physical ailments.  The Veteran's overall mental functioning was low; however, the occupational and social impairment attributed to PTSD in the GAF score of 70 showed only mild symptoms.  From this, the Board cannot conclude that, prior to September 2004, there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as due to the service-connected PTSD.  Accordingly, the criteria for a 30 percent evaluation, for accrued purposes, have not been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

With regard to the claimed TDIU, the Board notes that the Veteran's sole service-connected disability prior to his death was PTSD.  This decision denies entitlement to a rating in excess of 10 percent for accrued purposes, and thus, entitlement to a TDIU for accrued purposes cannot be granted on a schedular basis.  Indeed, the Veteran has not shown that he met the threshold requirements for such an entitlement prior to his death.  38 C.F.R. § 4.16.  The affect on unemployability is considered in the schedular rating criteria for PTSD, and as noted, save for the Veteran and his spouse's lay assertions of having work impairment as a result of PTSD, the clinical evidence available prior to September 2004 suggested that PTSD itself was rather mild in disability.  The Veteran was most certainly unemployable at the time of his death; however, the record does not suggest, especially in light of the assigned GAF score of 70 for PTSD, that the service-connected disability picture was so unique as to take it outside of the norm.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).  As such, the evidence is not suggestive of the service-connected PTSD as having been, in itself, preventative of the Veteran securing or following a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  Accordingly, the Board will not remand the PTSD or TDIU claim to the Director of VA's Compensation Service for consideration of an extraschedular rating for accrued purposes.  

In reaching these determinations, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

















ORDER

Entitlement to service connection for residuals of cerebrovascular accidence (CVA), to include as secondary to service-connected posttraumatic stress disorder (PTSD), for the purposes of accrued benefits, is denied.  

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), for the purposes of accrued benefits, is denied.  

Entitlement to service connection for bilateral hearing loss, for the purposes of accrued benefits, is denied.  

Entitlement to service connection for tinnitus, for the purposes of accrued benefits, is denied.  

Entitlement to an initial rating in excess of 10 percent for service-connected PTSD, for the purposes of accrued benefits, is denied.  

Entitlement to a total disability evaluation for unemployability as due to service-connected disability (TDIU), for the purposes of accrued benefits, is denied.  


REMAND

The Board, in its 2009 remand, noted that certain identified private medical records had not been obtained.  In this regard, the Board stated that there were no records from Santo Nino Medical clinic from 2001 to 2004, and that while there were records from Mission Community Hospital, the records only went through June 2002.  As one of the Veteran's physicians had identified the Veteran as having received treatment at that facility at times more proximate to his death, it was determined that efforts should be made to obtain outstanding treatment records.  

It does not appear as though the requested records were obtained with respect to either facility.  The appellant was notified of her ability to supplement the record with additional evidence; however, a request for a waiver to obtain these specific records does not appear to have been dispatched.  Of note, however, is that the Board erred in its remand when it stated that no records from the Santo Nino Clinic were present in the record.  There appear to be some records from this facility; however, as with the Mission Community records, there do not appear to be records present from the time proximate to the Veteran's death in September 2004.  Accordingly, attempts must be made once again to secure these records.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

There are several private medical opinions of record which attempt to link the Veteran's cardiovascular and pulmonary disease with his service in combat.  Particularly, the numerous letters of one physician, Dr. E, state that there was, at the very least, an aggravating relationship between service-connected PTSD and the fatal cardiac arrest.  As noted in the decision above, the statements from this physician are rather cursory, and there are virtually no rationales associated with the numerous statements which purport to link the cause of death to PTSD and/or service.  The RO, in noting this, obtained a VA opinion dated in January 2009, which discussed the potential causal relationship between fatal cardiovascular disorders and PTSD.  The Board notes, however, that the contended aggravating relationship was not discussed.  Dr. E, upon reviewing the 2009 VA opinion, noted that if there was no causal relationship, then there was an aggravating relationship.  Again, no rationale was associated with that opinion.  In his most recent letter, dated in August 2010, Dr. E. stated that the Veteran's combat was a "very stressful situation and that nobody (sic) can say that it is not."  The physician noted that the "stress" "cannot be ignored" with regard to acceleration of the Veteran's death.  

Essentially, the Board determines that the case should be remanded so that the claim can be reviewed by a VA physician.  In so doing, this examiner should note all the medical letters submitted in support of the claim, and should opine as to if it is at least as likely as not that the Veteran's fatal conditions, to include cardio-pulmonary arrest, pulmonary cancer, and COPD were caused in service or, alternatively, were caused or aggravated beyond the natural progression of the disease process by service-connected PTSD.  A rationale should accompany all conclusions reached.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.   Obtain copies of outstanding treatment records from Santo Nino Clinic and the Mission Community Hospital at the addresses provided in the record.  In this regard, copies of any outstanding treatment records from 2001 to the time of the Veteran's death in 2004 should be obtained and associated with the claims file after the obtainment of the appropriate waivers.  Should no records be available, annotate the record to reflect such a fact.  

2.  Dispatch the claims file to a VA physician for the purposes of determining the etiology of the Veteran's death.  In this regard, an appropriate specialist should review the claims file, to include the numerous non-rationalized medical opinions supportive of the claim, and should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's fatal cardiovascular disease, lung cancer, and COPD had causal origins in service or, alternatively, were caused or aggravated beyond the natural course of the disease process by service-connected PTSD.  A rationale must accompany all conclusions reached in the narrative portion of the examination report.  

3.  Following the directed development, the RO must conduct a de novo review of the claim on the merits.  Should the claim not be granted, issue an appropriate statement of the case to the appellant and her representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


